AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

KIERA ROYAL,

Plaintiff,
JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: 4:18-cv-302

CEC ENTERTAINMENT, INC..,

Defendant.

Oo Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ZW Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with the Court's Order dated May, 24, 2019, the Court GRANTS Defendant CEC

Entertainment, Inc.’s Motion to Dismiss and to Compel Arbitration, ORDERS the parties
to submit the underlying dispute to arbitration, and DISMISSES Plaintiff's Complaint without

prejudice. Accordingly, this case stands CLOSED.

por

 

 

 

 

Approved by:
May 30, 2019 Scott L. Poff
Date Clerk

 

(By) Deputy Clerk

GAS Rev 10/1/03
